In the Missouri Court ot Appeals
Eastern Districtt

DIVISION TWO
STATE OF MISSOURI, ) EDl029l7
)
Respondent, ) Appeal from the Circuit Court
) of Cape Girardeau County
v. ) 14CG-CR0l467-Ul
)
ROBERT D. RODRIGUEZ, ) Honorable Michael E. Gardner'
)
Appellant. ) FILED: February 9, 2016

Introduction

Robert D. Rodriguez (Defendaiit) appeals from the sentence and judgment entered
following a bench trial convicting him of robbery in the first degree. Defendant asserts

there was insufficient evidence to support the conviction and the trial court abused its

discretion in allowing certain testiinoiiy. We afi`n'm.

Backgrollnd

The State charged Defendant with robbery in the first degree (Count I) and armed
criminal action (Count II). Defendant waived his right to a jury trial in exchange for the

State dismissing Count il. The evidence at trial, viewed in a light most favorable to the

verdict,l revealed the following.

1 Willlalns v. State, 386 S.W.$d 750, 754 (Mo. banc 2012).

On August 12, 2014, Serle Thomas (Victim) was in Cape Girardeail for a ineeting
with a mutual acquaintance to purchase a vehicle, described as a “box Chevy." Victim
had brought $5,000 in cash divided into $I,OOO amounts wrapped in multi-colored rubber
bands with him to purchase the vehicle. He met with the mutual acquaintance, later
identified as Defendant, who instructed Victim to follow him in his trucl339 S.W.3d 500, 509 (Mo. banc 2011).

A person commits first-degree robbery \.vheti he or she forcibly steals property
while displaying or threatening the use of a deadly weapon Section 569.020, RSl\/io
(2090)',1 State v. Neal, 328 S.W.3d 374, 379 (Mo. App. W.D. 2010).

Here, the testimony given by Victim directly contradicts Defendant’s testiniony.
Victim testified that Defendant held him up at gunpoint and took $5,000 wrapped in
different colored rubber bands, while Defendant claimed the money was his and he met
Victim to purchase seven pounds of inarijllaiia. However, Officer Mehl testified that he
had looked inside Victim’s truck and had detected nothing unusual, and he fl.lttbei'
speculated that he would have been able to smell seven pounds of ntarijtlaiia in a vehicle.
Detective Ballew testified that when he apprehended Defendant, Defendant had in his
vehicle over $5,000 wrapped in different colored rubber bands and Victim’s wallet. lt is
the responsibility of the trier of f`act, not this Cottrt, to determine the weight and
credibility of the witnesses State v. Raff-Covington, 410 S.W.Bd 268, 271 (Mo. App.
E.D. 2013). The trier of fact may believe or reject all, some, or none of the testimony
given at trial. I_d, 'i`his Court does not act as a "super juror" with veto powers, but gives
great deference to the trier of f`act. §:_e l_\l_ti§_h, 339 S.W.3d at 509.

The trial court here believed Victiin’s testimony over Defendant’s, and we defer

to that determination Accepting Victi1n’s testimony as true, there was sufficient

evidence in the record here to show that Defendant took Victiin’s wallet and money at

gunpoint, which is sufficient to support a conviction of robbery in the first deg1'ee. §

Section 569.()20, RSl\/lo (2000); _(jjjig"lgms, 306 S.W.3d at 18]; Nmemarl, 328 S.W.?>d at 379.

Thus, the trial court did not err in finding Defendant guilty of robbery in the first degree.
Point denied.

Point il

In his second point on appeal, Defendant argues the trial court abused its
discretion in admitting Officer Melil’s testirnony stating that he would have been able to
smell a large quantity of marijuana hidden in a vehicle. Defendant argues the prejudicial
impact of Officer Mehl’s testimony clearly ottt\,veiglied its probative value We disagree

We first address whether this error was preserved for review on appeal and
conclude it was not. Defendant objected to the challenged testimony at trial on the basis
of speculation, but argues on appeal the testimony was more prejudicial than probative.
"To preserve an objection to evidence for [appellate] review, the objection must be

speciiic, and the point raised on appeal must be based upon the same theory." State v.

ml§mnnemse, 985 S.W.Zd 759, 766 (Mo. banc 1999). Defendant here has not inaintained the
same grounds for the objection at trial and on appeal, and thus we can review only for
plain error pursuant to Rule 30.20.2

We review for plain error using a two-step analysis. State v. Floyd, 347 S.W.3d
115, 123-24 (Mo. App. E.D. 2011). First, we determine whether the record facially
establishes substantial grounds to believe plain error occurred, which is error that is

evident, obvious, and clea1'. lgl_._ if so, we then consider whether the error resulted in

2 All rule references are to Mo. R. Crim. P. (20 l 5), tlnless otlier\vise noted.
5

manifest injustice or a miscarriage ofjustice. § Plain error revie\.v requires that the alleged
error have a decisive effect on the verdict. State v. White, 247 S.W.3d 557, 563 (Mo. App.
E.D. 2007).

To be admissible, evidence must be both logically and legally relevant. _S§g §t_zi_tg
v. Houston, 467 S.W.?)d 894, 898 (Mo. App. E.D. 2015). "Evidence is logically relevant
if it tends to make the existence of a inaterial fact more or less probable, and evidence is
legally relevant if its probative value outweighs any costs related to its admission, such as
unfair prejudice, confusion, misleading the jury, or cuinulativeliess." I_d_. We review
clialleriges to the admissibility of evidence for prejudice, not mere error, and we will
reverse only where the error was so prejudicial that it deprived the defendant of a fair
trial. _I_c_:l_. In a bench trial, we presume the trial court disregards improper evidence in
reaching itsjudginent, unless the record was clear the trial court considered and relied on
the inadmissible evidence State v. Eriist, 164 S.W.3d 70, 74-75 (Mo. App. S.D. 2005);
see_als_o State v. Brooks, 397 S.W.3d 454, 457 (Mo. App. E.D. 20l3).

Here, Defendant’s version of the facts was that he was meeting Victim to engage
in a drug sale and that Victirn reportedly had seven pounds of nrarijttana in his truck.
Officer Mehl testified at trial that he looked inside Victim’s truck while helping Victim
search for his keys after the robbery and did not notice anything unusual, and he further
testified that he generally believed he would have been able to smell seven pounds of
rnarijuaiia in a vehicle. While Defendant argues this testimony was irrelevant, Defendant
raised the issue of inarijtlana in Victim’s truck and the State can properly present
evidence that tends to explain, counteract, repel, or disprove evidence offered by

defendant. State v. Gillespie, 401 S.W.?)d 560, 563 (Mo. App. E.D. 2013). Because

Defendant injected the issue by claiming he was meeting Victim to purchase a la1'ge
quantity of inarijtialia, rebuttal testimony from Offtcez' Mehl inferring no inarijuaria
existed was relevant to explain, counteract or disprove Defendant’s testiniony. §§ igL
Thus, Officer Mehl’s testiinoiiy was admissible

Furtlier, Defendant failed to show that the probative value of Officer Mehl’s
testimony was outweighed by any potential costs from the admission of that testimony
In a court-tried case we presume the trial court disregarded any improper evidence §
BLI 397 S.W.3d at 457; g, 164 S.W.?»d at 74-75. "In ajury-waived case a certain
arnount of latitude in the admission of evidence is allowed.” State v. Sladek, 835 S.W.Zd
308, 313 (Mo. banc 1992). Where, as liet'e, there is no evidence showing the trial court
relied on the challenged evidence in reaching its verdict, we will not find it was more
prejudicial than probative § li, 164 S.W.3d at 74-75.

Regardless, even if the trial court admitted the challenged evidence in error, no
manifest injustice resulted While Officer Melil’s testimony corroborated Victiin’s, it
was not indispensable to the verdict, and thus it did not have a decisive effect on the
verdict, as is iiecessary for a finding of plain error §§ State v. Mead, 105 S.W.Bd 552,
556-57 (Mo. App. W.D. 2003); §e_eu@ h, 247 S.W.3d at 563. Officer l\/lehl’s
testiinony rebutted Defendant’s theory of defense, but had it been excluded, there was
sufficient evidence in the record from which the trial court could still have found
Defeiidalit guilty. The trial court did not plainly err in admitting Officer Mehl’s
testimony.

Point denied.

Conclusion

The judgment of the trial court is aff`n'med.

Philip M. Hess, P. J., concurs.
Angela T. Quigless, J., concurs.